Citation Nr: 0204079	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  99-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the legs, ankles, and knees.

2.  Entitlement to service connection for moles on the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to April 1968.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision in 
which the RO denied service connection for moles on the feet 
and determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for varicose veins of the legs, ankles, and knees.  
Following appellate review in December 2000, the Board 
reopened the claim of entitlement to service connection for 
varicose veins of the legs, ankles, and knees and remanded 
that issue along with the issue of entitlement to service 
connection for moles on the feet to the RO for further 
development.  In a December 2001 supplemental statement of 
the case (SSOC), the RO continued to deny service connection 
for both disorders.  The case has been returned to the Board 
for further appellate adjudication.


FINDINGS OF FACT

1.  At the veteran's examination for entry into service, 
varicose veins were noted.

2.  The veteran's pre-existing varicose veins are not shown 
to have increased in severity beyond natural progress during 
his period of active duty.

3.  Moles on the veteran's right and left foot have not been 
medically shown to be the result of any incident of his 
active military service.


CONCLUSIONS OF LAW

1. Varicose veins were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (2001).  

2.  Moles on the veteran's right and left foot were not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records reveals 
that the veteran had varicose veins at the time of entry into 
active service.  There were no other treatment records 
pertaining to varicose veins during service.  The service 
medical records were negative for any findings, treatment, or 
diagnoses of moles on either foot.

In a November 1976 rating action, the RO denied service 
connection for varicose veins. 

Records of hospitalization from Wilkes General Hospital dated 
from May 1971 to March 1985 reveal that the veteran underwent 
stripping of varicose veins of both legs.  In particular, in 
a May 1971 hospitalization report, it was noted that the 
veteran had difficulty with varicose veins and swelling, 
enlarged veins for several years.  In a March 1985 
hospitalization report, it was noted that the veteran had had 
varicosities of the left leg for several years.  

In an October 1976 pathology report from Wilkes General 
Hospital, it was indicated that during excision and ligation 
of varicose veins, a mole on each foot was also excised.

In an October 1993 operative report from Medical Park 
Hospital, it was noted that the veteran underwent 
saphenofemoral ligation, right.

In a June 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for varicose veins of the legs, 
ankles, and knees and denied service connection for moles on 
the right and left foot.  The veteran filed a timely appeal.

In December 2000, the Board reopened the claim of entitlement 
to service connection for varicose veins of the legs, ankles, 
and knees.  Both issues were then remanded to the RO for 
further development of the evidence.  The RO was notified 
that during the pendency of his appeal, the Veterans Claims 
Assistance Act (VCAA) was signed into law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No.106-475.  The VCAA 
requires that the VA assist in the development of any 
evidence cited by the veteran in support of a claim.  
Accordingly, the RO was directed to contact the veteran and 
to obtain a list of all health care providers who have 
treated him since service for varicose veins both legs, 
ankles, and knees and moles on both feet.  In addition, it 
was noted that the veteran should be asked to submit all 
competent evidence to support his assertions that his claimed 
disabilities began in service.

In a January 2001 letter, the RO notified the veteran of the 
additional information that was being sought from him in 
order to complete his claims for service connection.

In a February 2001 statement, the veteran responded that he 
received treatment for his legs within his first year of 
discharge from service at the VA Medical Center (VAMC) in 
Salisbury.

In an August 2001 response from the Salisbury VAMC, it was 
noted that there were no records on file pertaining to the 
veteran.

In a December 2001 SSOC, the RO continued to deny service 
connection for varicose veins of the legs, ankles, and knees 
and for moles on the feet. 


II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
have been met.  In this regard, the Board notes that 
pertinent treatment records have been associated with the 
record.  Furthermore, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claims are ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No.106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§  5102, 
5103, 5103A, and 5107).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

With regard to the veteran's claim for varicose veins, the 
Board notes that the service medical records show that the 
veteran had varicose veins at the time of entry into active 
service.  Thus, to that extent, the veteran is not presumed 
to have been sound at entrance.  38 U.S.C.A. § 1111.  
However, the Board further finds that the evidence does not 
establish that there was an increase in disability of the 
veteran's varicose veins during his period of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There is no 
evidence of treatment for varicose veins in service.  There 
is no medical evidence that would provide an indication of 
aggravation of varicose veins during service.  The evidence 
currently of record reveals that the veteran has received 
treatment for varicose veins, however, this treatment 
occurred several years post-service.  Thus, in the absence of 
evidence showing an increase in varicose veins, the 
preponderance of the evidence is against the claim that the 
veteran's pre-existing varicose veins were aggravated by 
service. 

With regard to the claim for moles of the feet,  the service 
medical records are negative for any findings, diagnoses, or 
treatment of moles on the feet.  Apart from an October 1976 
pathology report which revealed that moles on the veteran's 
feet were excised, there is no evidence that he veteran is 
currently suffering from a disability characterized by the 
moles of the feet or that such a disability is related to 
service.  Accordingly, the Board must conclude that moles on 
the feet were not incurred in or aggravated by service.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).



ORDER

Service connection for varicose veins of the legs, ankles, 
and knees is denied.  

Service connection for moles on the feet is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

